DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dean (U.S. Patent Application Publication No. 2016/0307373 A1).

	Regarding claim 1: see claim 10.
	The method of claim 1 corresponds to the functions performed by the system of claim 10.  Thus, the same rationale for rejection applies. 


	Regarding claim 10:
	Dean teaches: a system (Fig. 2: 100), comprising: one or more processors (para. 16, the system of Figure 2 includes user in the field / Fig. 1: 300); and one or more memory (para. 16), comprising program instructions (para. 16-17) executable by the one or more processors to (para. 16): 
	receive data recorded using one or more cameras disposed within a housing coupled to a drone device (claim 1 and paras. 7 and 19-23, system can receive data from a UAV that has at least one camera/sensor, and captures raw image data which is then uploaded or received. See also Fig. 3: 402-403), wherein the data corresponds to a physical environment proximate to one or more users (claim 4 and paras. 23-31), and 
	wherein the drone device is configured to move within the physical environment while the one or more cameras are recording (paras. 23-31. See also Fig. 3: 402); and 
	generate mapping data of the physical environment based on the received data (paras. 19-23, generate geo-referenced data based on the raw image data (i.e. based on the received data)). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Mashable (“Soccer ball-shaped drone might be the safest flying robot yet”, 2015. Available at: https://mashable.com/2015/12/21/soccer-ball-drone/).   

	Regarding claim 2: see claim 11. 
	These claims recite similar features and, thus, the same rationale for rejection applies. 


	
	Regarding claim 11:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 10, wherein housing comprises a ball-shaped housing, and wherein the one or more processors and the one or more memory are disposed within the ball-shaped housing, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Mashable teaches a drone with a ball-shaped housing (see pages 1-3, a soccer ball shaped or spherical drone called the “Fleye”). The drone of Mashable can have processors and memory (i.e. an on-board computer) disposed within the ball shaped housing (see page 3). Dean also teaches that the UAV (drone) can include a processing system or elements of such (i.e. one or more processors and memory) (see Dean, paras. 19-20).   Modifying the applied references, such that the housing is ball-shaped, and one or more processors and memory are disposed within the ball-shaped housing, per either reference, is all of taught, suggested and obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 11, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 



	Regarding claim 19: see claims 2 and 3
	The method of claim 20 is a combination of claim 2 and claim 3, as mapped above regarding claim 2, and claim 3 is mapped in the next section (claim 3 obvious over Dean reference). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of applicant’s claims, to have further modified the applied references, in view of same, to have obtained claim 19, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 19, as mapped herein, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also 


	Regarding claim 20: see claim 7. 
	These claims recite similar features and, thus, the same rationale for rejection applies. 

	


Claims 3, 7, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dean.

	Regarding claim 3: see claim 12. 
	These claims recite similar features and, thus, the same rationale for rejection applies. 

	Regarding claim 4: see claim 13. 
	These claims recite similar features and, thus, the same rationale for rejection applies. 


	Regarding claim 7: see claim 16. 
	These claims recite similar features and, thus, the same rationale for rejection applies. 

Regarding claim 12:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 10, wherein the one or more memory further comprises program instructions executable by the one or more processors to transfer the mapping data to a map database, and the results of the modification would have been predictable to one of 
	Dean teaches transferring the mapping date (i.e. georeferenced data; see Fig. 2) to a user in the field, corresponding to Fig. 1: 300.  The data processing system (Fig. 1: 300) can include a database system (Fig. 1: 332), for storing data and programming information.  Dean also teaches, in para. 31, that the mapping data can be made available in a user’s Augmented Ag. Applications. This is a broad, reasonable interpretation of mapping data in a map database, as currently claimed. 
	Accordingly, Dean teaches/suggests the claimed map database, as part of Fig. 1: 332 that satisfies as an organized collection of structured information or data, stored in a computer system to be easily accessed, managed and/or modified, i.e. by a user’s Augmented Ag. Applications.  Note: para. 31 of Dean also teaches that a user can recall past surveys to get a sense of what the state of the field was on previous dates. This also teaches storage of data, such as mapping data, to a map database.  
	Modifying the database on Dean, to be a map database, to have received mapping data, each of which is taught by Dean, would have been obvious and predictable to one of ordinary skill in the art.  
	The prior art included each element recited in claim 12, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same 


	Regarding claim 16:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 10, wherein the one or more memory further comprises program instructions executable by the one or more processors to update the mapping data of the physical environment based on updated data recorded using the one or more cameras, wherein the updated data corresponds to the physical environment, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Dean teaches updating mapping data in at least 2 ways.  First, Dean teaches that this can be done if/when a user determines that there is insufficient image data by using an “in-field” view that uses telemetry data to project each image onto a ground plane (i.e. generated mapping data) (see paras. 27-29). In this case, the mapping data is updated based on updated recorded data (i.e. send the UAV back out again).  Secondly, Dean also teaches this updating mapping data based on updated data when a user is able see the state of the field over time (see para 31). Here, the mapping data is updated based on updated recorded data corresponding to the physical environment (field). Every previous survey and the one following is an update of the mapping data. 
	The prior art included each element recited in claim 16, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  




Claims 4, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Shapira (U.S. Patent Application Publication No. 2016/0349835 A1) and Yamamoto (U.S. Patent Application Publication No. 2009/0231687 A1). 

	Regarding claim 4: see claim 13. 
	These claims recite similar features and, thus, the same rationale for rejection applies. 

	Regarding claim 5: see claim 14. 
	These claims recite similar features and, thus, the same rationale for rejection applies. 


	Regarding claim 13:	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 12, wherein the one or more memory further comprises program instructions executable by the one or more processors to: access the mapping data from the map database; 
	generate an interactive environment for the one or more users based on the accessed mapping data, 
	wherein the interactive environment comprises an augmented reality (AR) environment, a mixed reality (MR) environment, or a virtual reality (VR) environment, and 
	wherein the interactive environment includes a graphical user interface (GUI) configured to be accessed by the one or more users; 
	transmit visual data to one or more viewing devices used by the one or more users in order to project the interactive environment to the one or more users; and 
	transmit the visual data to the one or more viewing devices in the form of laser light, infrared light, or combinations thereof, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Regarding the above access, generate and first transmit instructions, Dean teaches a map database with mapping data, as a modification of Dean in view of the teachings of Dean, per the mapping to claim 12 above.  Dean also teaches applications for generating an augmented reality (AR) presentation for display (e.g. para. 19 and 31). As a user moves around, the display is updated in real time, as an example (see e.g. Dean, paras, 31-43).  Dean also teaches an interactive environment (se e.g. paras. 18-43) that includes a GUI that can be accessed by users (see e.g. para. 18), and the above transmit function (see e.g. Fig. 2, transmit to user in field; and paras. 18-43).  This corresponds to a teaching of the above access, generate and first transmit instructions. 
also capable of mapping a scene/real-world/physical environment, just like with Dean (see Shapira, paras. 40-53).  Shapira, Fig. 1, shows a user interacting in the VR environment using a head mounted display (see also para. 25).  Shapira likewise provides an alternate teaching of an interactive AR, MR or VR environment and the first transmit instruction. See also Shapira, Abstract, paras. 21-31, 56, 57, 70, 71, Fig. 5 and Fig. 6. 
	Re: the second transmit instruction, Yamamoto teaches that it is known for head word devices to transmit the visual data to the one or more viewing devices in the form of laser light, infrared light, or combinations thereof (see e.g. Yamamoto, paras. 2, 4, 5, 50-54).  Modifying the head worn apparatus of Shapira, to have the light transmission of Yamamoto (also head word display apparatus), and to have these applied in an interactive AR, VR or MR environment, per either Shapira or Dean, with the above features regarding the database and GUI of Dean, and transmit functions of Dean and/or Shapira, is all of taught, suggested, and obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 13, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.



	Regarding claim 14:
	Dean further teaches: the system of claim 13, wherein the one or more memory further comprises program instructions executable by the one or more processors to transmit the visual data from a location that is substantially central to the one or more users (see e.g. paras. 29-31, visual data can be transmitted to users from a server. In terms of the server being at a location that is “substantially central” to the one or more users, (e.g. server Fig. 2: 120), in at least one embodiment, this server can be attached to a website (i.e. “precisiomapper.com”) (see paras. 19-24).  And in at least one embodiment, the location of this server would be “substantially central” to users that are accessing this application.  Dean is not limited as to where the users can be, or who the users are, or where the server is located, so based on the teachings of Dean, the server can be located substantially central to one or more users. This is one specific embodiment of the teachings of Dean). 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of Dean, to have obtained the above. The motivation would be to have flexibility in user and service locations. 

Claims 6, 9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Gentry (U.S. Patent No. 9,387,928). 

	Regarding claim 6: see claim 15. 
	These claims recite similar features and, thus, the same rationale for rejection applies. 

	Regarding claim 9: see claim 18. 
	These claims recite similar features and, thus, the same rationale for rejection applies. 


	Regarding claim 15: 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 10, wherein the one or more memory further comprises program instructions executable by the one or more processors to send commands to the drone device to move within the physical environment while the one or more cameras are recording, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  

	The prior art included each element recited in claim 15, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 18:
	The applied reference to claim 10 does not proactively teach a charging device. 
Gentry teaches: the system of claim 10, wherein the drone device comprises a drone charging device (see e.g. Abstract and C4, L29 to C5, second full paragraph, rechargeable drone).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Gentry, to have obtained the above. The motivation would be to conserve physical resources and have rechargeable capabilities. 


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Kern (U.S. Patent Application Publication No. 2014/0349672 A1). 

	Regarding claim 8: see claim 17. 
	These claims recite similar features and, thus, the same rationale for rejection applies.  


	Regarding claim 17:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 10, wherein the physical environment corresponds to a predetermined radius of the one or more users, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Dean teaches generating mapping data of a physical environment for users/related to users, as mapped above in claim 10.  Kern teaches that it is known, in tracking and/or mapping applications, top create a geo-fence that has a radius defining its boundaries (see e.g. Abstract, para 2-4).  The geo-fence area with radius of Kern is a preconfigured location area that can be used in tracking, or basically an area defined by a user for various purposes. Modifying the applied references, such that the physical 
	The prior art included each element recited in claim 17, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to drone mapping and/or mapping areas.
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613